TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00427-CR


John Anthony Kerr, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 3021911, HONORABLE STANTON B. PEMBERTON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due October 22, 2003.  Appellant's appointed
counsel, Mr. Edmund M. Davis, moved for an extension of time.  On December 12, 2003, this Court
granted the motion and ordered counsel to file a brief no later than January 26, 2004, the date
requested by counsel.  Counsel did not comply with this order and no brief has been received.
The district court is ordered to conduct a hearing to determine whether counsel has
abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If present counsel is not prepared to prosecute this appeal in a timely fashion, the
court shall appoint substitute counsel who will effectively represent appellant on appeal.  A record
from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than March 5, 2004.  Rule 38.8(b)(3).

It is ordered February 6, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish